Motion for leave to appeal by Mary Beth and Richard Whitehead is denied to the extent that it seeks relief from the orders of the trial court on temporary custody and the barring of certain expert testimony; and it is further
ORDERED that leave to appeal is otherwise granted, and the order barring movants from being present in the courtroom during the testimony of Mrs. Stern on her medical condition and prohibiting counsel from discussing and conferring with mov-ants on matters related to that issue is summarily reversed; provided, however, that neither movants nor their counsel shall be permitted to disclose the medical information obtained in *50depositions pending the trial of this matter. Jurisdiction is not retained.